Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The prior art of record fails to disclose the feature for transmitting, by the UE and within a configured autonomous uplink (AUL) resource of the current TxOP, data having a transmission priority greater than or equal to a selected highest transmission priority of a set of potential priorities determined as potentially being used by the base station to secure channel access according to the TxOP length, as recited in claim 1 and similarly recited in claims 7, 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Golitschek Edler von Elbwart et al. (Pub No.: 2019/0150184) discloses a apparatuses, methods, and systems are disclosed for determining transport block (“TB”) generation timing of an uplink transmission. One apparatus includes a processor that identifies a transmit opportunity n for uplink transmission and identifies a timing offset k between reception of an uplink grant and an uplink transmission corresponding to the uplink grant. The processor prepares a TB for uplink transmission, wherein preparing the TB occurs after completing detection of uplink grants in a transmit opportunity n−k. The apparatus also includes a transceiver that that transmits the prepared TB to a mobile communication network. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464